OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the practice of law in this Department in 1942. On or about October 13, 1978, respondent was convicted in the United States District Court, Southern District, New York, by plea of guilty, of the felony of conspiracy to transport and sell stolen securities (US Code, tit 18, *641§ 371), a Federal felony (US Code, tit 18, § 1), and sentenced thereon to probation for two years, resulting in his automatic disbarment (Judiciary Law, §90, subd 4; Matter of Chu, 42 NY2d 490; Matter of Thies, 45 NY2d 865). The Departmental Disciplinary Committee moves accordingly to strike his name from the roll of attorneys. The application is granted.
Respondent’s name should be stricken from the roll of attorneys.
Murphy, P. J., Sandler, Sullivan, Markewich and Bloom, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.